
	
		I
		111th CONGRESS
		1st Session
		H. R. 2833
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Mr. Ellison (for
			 himself, Ms. Schakowsky,
			 Mr. Tierney, and
			 Mr. Johnson of Georgia) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To require a minimum loss ratio for 90 percent for health
		  insurance coverage offered through an insurance exchange.
	
	
		1.Requirement of minimum loss
			 ratio of 90 percent for a health insurance plan to be offered through an
			 insurance exchange
			(a)In
			 generalNo health insurance
			 coverage may be offered through a health insurance exchange (as defined in
			 subsection (b)) unless the coverage is demonstrated to have a medical loss
			 ratio (as defined by the Secretary of Health and Human Services) of at least 90
			 percent.
			(b)DefinitionsIn
			 this section:
				(1)The term
			 health insurance exchange means a mechanism established or
			 recognized under Federal law, whether operated at a national, regional, or
			 State level, that provides a coordinated, centralized mechanism for offering
			 for purchase to individuals (and others) of health insurance coverage from more
			 than one health insurance issuer.
				(2)The terms
			 health insurance coverage and health insurance issuer
			 have the meanings given such terms in section 2791 of the Public Health Service
			 Act.
				(c)Effective
			 dateThis section shall apply to health insurance coverage
			 offered on or after January 1, 2010.
			
